 Case 17-23868         Doc 29     Filed 07/05/19 Entered 07/05/19 16:18:59            Desc Main
                                    Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                         )               Chapter 13
                                               )
                        Miracle Roach          )               Case No. 17-23868
                                               )
                                Debtor(s).     )               Honorable Jacqueline P. Cox


                                      NOTICE OF MOTION

TO:      Patrick S Layng, U.S. Trustee Via Electronic Filing
         The Honorable Judge Donald R Cassling Via Electronic Filing
         Tom Vaughn, Chapter 13 Trustee Via Electronic Filing
         Miracle Roach , 2731 West Congress Pkwy #3 Chicago, IL 60612 Via US Mail
         Additional Creditors, see attached service list


       PLEASE TAKE NOTICE that on July 15, 2018 at 9:30 a.m., or as soon thereafter as I
may be heard, I shall appear before the Honorable Judge Jacqueline P. Cox or any other
Bankruptcy Judge presiding at 219 South Dearborn, Courtroom 680, Chicago, Illinois 60604,
and present the attached Motion to Vacate Payroll Control Order, and shall request that the
attached Order be entered, at which time you may appear if so desired.

                                                               /s/ David H. Cutler
                                                               David H. Cutler, ESQ
                                                               Attorney for Debtor(s)
                                                               Cutler & Associates Ltd.
                                                               4131 Main St.
                                                               Skokie IL 60076
                                                               (847) 673-8600

                            CERTIFICATE OF SERVICE
The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion was
filed AND sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or
before July 5, 2019.

                                                               /s/ David H. Cutler
                                                               David H. Cutler, ESQ
  Case 17-23868        Doc 29     Filed 07/05/19 Entered 07/05/19 16:18:59            Desc Main
                                    Document     Page 2 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                          )            Chapter 13
                                                )
                        Miracle Roach           )            Case No. 17-23868
                                                )
                                Debtor(s).      )            Honorable Jacqueline P. Cox


                   MOTION TO VACATE PAYROLL CONTROL ORDER

         NOW COMES the Debtor, Miracle Roach, by and through her attorneys, Cutler and

Associates, Ltd., and moves this court to vacate Payroll Control Order entered on August 15, 2017

[doc. 13], and in support thereof state as follows:

         1.    On August 10, 2017 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

         2.    Debtor’s Plan was confirmed on October 2, 2017.

         3.    Debtor wishes to pay the trustee payments directly online as it will allow her to

               better manage her finances.

         WHEREFORE Debtor, Miracle Roach, prays that this honorable court enter an order

vacating the Payroll Control Order dated August 15, 2017 [doc. 13].




                                                             By:      /s/ David H. Cutler
                                                                      David H. Cutler, ESQ
                                                                      Attorney for Debtor(s)
                                                                      Cutler and Associates, Ltd.
                                                                      4131 Main St.
                                                                      Skokie IL 60076
                                                                      (847) 673-8600




                                                      2
